UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX/A annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- Dreyfus Investment Funds (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 9/30 Date of reporting period: July 1, 2008-June 30, 2009 Item 1. Proxy Voting Record Dreyfus Investment Funds DREYFUS/NEWTON INTERNATIONAL EQUITY FUND ABB LTD. Ticker: ABBN Security ID: H0010V101 Meeting Date: MAY 5, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Receive Financial Statements and None None Management Statutory Reports (Non-Voting) 2.1 Accept Financial Statements and For For Management Statutory Reports 2.2 Approve Remuneration Report For For Management 3 Approve Discharge of Board and Senior For For Management Management 4 Approve Allocation of Income and For For Management Omission of Dividends 5 Approve Creation of CHF 404 Million For For Management Pool of Capital without Preemptive Rights 6 Approve CHF 1.1 Billion Reduction in For For Management Share Capital and Capital Repayment of CHF 0.48 per Registered Share 7 Amend Shareholding Threshold for For For Management Proposing Resolutions at Shareholder Meetings 8.1 Reelect Hubertus von Gruenberg as For For Management Director 8.2 Reelect Roger Agnelli as Director For For Management 8.3 Reelect Louis Hughes as Director For For Management 8.4 Reelect Hans Maerki as Director For For Management 8.5 Reelect Michel de Rosen as Director For For Management 8.6 Reelect Michael Treschow as Director For For Management 8.7 Reelect Bernd Voss as Director For For Management 8.8 Reelect Jacob Wallenberg as Director For For Management 9 Ratify Ernst & Young AG as Auditors For For Management ACCIONA S.A Ticker: ANA Security ID: E0008Z109 Meeting Date: JUN 3, 2009 Meeting Type: Annual Record Date: # Proposal Mgt Rec Vote Cast Sponsor 1 Approve Individual and Consolidated For For Management Financial Statements and Statutory Reports for Fiscal Year Ended Dec. 31, 2008 2 Accept Individual and Consolidated For For Management Management Reports for Fiscal Year Ended Dec. 31, 2008; Approve Discharge of Board of Directors 3 Approve Allocation of Income for Fiscal For For Management Year 2008 4 Reelect Deloitte, S.L. as Auditors For For Management 5.1 Elect Daniel Entrecanales Domecq as For For Management Non-independent Director 5.2 Elect Jaime Castellanos Borrego as For For Management Independent Director 5.3 Elect Fernando Rodes Vila as For For Management Independent Director 6 Approve Share Award Plan for Senior For For Management Management and Executive Board Members as Part of their Variable Remuneration and the Possibility to Subsititute a Portion of the Assigned Shares for Option to Purchase Shares of the Company in 2009 7 Authorize
